DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanari (US 2009/0302422).
Re claims 1-4 & 13, Kanari teaches, Figs. 1-3 & 5, abstract, [0020, 0022-0024], a metal-oxide semiconductor (MOS) capacitor (MOSCAP) cell circuit/array circuit comprising a plurality of MOSCAP cell circuits, each comprising: 
-a semiconductor substrate (n-type semiconductor substrate); 
-a cell region (cell frame 2) of the semiconductor substrate, the cell region comprising a region width extending in a first axis direction (X) from a first region side (left region) to a second region side (right region) and a region length (Y) extending in a second axis direction, orthogonal to the first axis direction, from a first region end to a second region end; 
-a diffusion region (diffusion layer 3) comprising an impurity disposed in the semiconductor substrate, the diffusion region (3) extending from the first region side (left region) to the second region side (right region) of the cell region (3); and 
-a gate (gate poly 6) disposed within the cell region (2) on the semiconductor substrate, the gate (6) comprising a gate width extending in the first axis direction from a first gate side to a second gate side and a gate length extending in the second axis direction from a first gate end to a second gate end. 

    PNG
    media_image1.png
    494
    420
    media_image1.png
    Greyscale

Kanari teach the region width/length of the cell region (2 or 12), and the gate width of gate poly (6 or 16) & width of the diffusion region (3 or 13) in the cell region (2 or 12) (Figs. 2A-B), but does not explicitly teach the gate width is from 10% to 50% or 12% to 43% of the region width, the diffusion region comprises a width in the second direction from 40% to 80% of the region length, and the region length is from eight (8) times the gate width to twelve (12) times the gate width.  
However, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular width/length because applicant has not disclosed that, in view of the applied prior art, the width/length are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the widths are for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another width/length. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed width/length because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Re claims 5 & 14, Kanari teaches a first metal conductor disposed in a first metal layer (right 5) above the gate (6) and extending in the first axis direction, wherein the first metal conductor couples to the diffusion region (3) on a first side of the gate (6) and on a second side of the gate (6); and the first metal conductor comprising a first portion of a first metal layer (5) on the semiconductor substrate (Figs. 2B-3).
Re claim 6, Kanari teaches a second metal conductor in the first metal layer (left 5) above the gate (6) and extending in the first axis direction, wherein the second metal conductor (5) is coupled to the gate (6) (Figs. 2B-3).
Re claim 7, Kanari teaches a source portion of the diffusion region (source) is disposed between the first gate side and the first region side; and a drain portion of the diffusion region (drain) is disposed between the second gate side and the second region side (Figs. 2B-3, [0023]).
Re claim 8, Kanari teaches the first gate end (of 16) is separated from the first region end (of 12) by a first gate cut region of the semiconductor substrate (space between gate 16 & power line); and the second gate end (16) of is separated from the second region end (of 12) by a second gate cut region of the semiconductor substrate (space between gate 16 & grounding line) (Fig. 2A).
2.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanari in view of Tottori (US 6,265,778)
	The teachings of Kanari have been discussed above. 
	Re claims 9-11, Kanari does not teach a third metal conductor extending in the second axis direction in a second metal layer on the semiconductor substrate, the third metal conductor coupled to the first metal conductor; and a fourth metal conductor extending in the second axis direction in the second metal layer on the semiconductor substrate, the fourth metal conductor coupled to the second metal conductor; a fifth metal conductor extending in the first axis direction in the first metal layer, the fifth metal conductor coupled to the diffusion region, wherein the second metal conductor is between the fifth metal conductor and the first metal conductor; and a sixth metal conductor extending in the first axis direction in the first metal layer, the sixth metal conductor coupled to the gate, wherein the fifth metal conductor is between the sixth metal conductor and the second metal conductor; wherein the first metal conductor, the second metal conductor, the fifth metal conductor, and the sixth metal conductor are disposed directly above the gate.
	Tottori teaches, Fig. 1, a third metal conductor (left C2) extending in the second axis direction in a second metal layer (of layer 63) on the semiconductor substrate (2), the third metal conductor coupled to the first metal conductor (in 61, 62); and a fourth metal conductor (right C2) extending in the second axis direction in the second metal layer (of layer 62) on the semiconductor substrate (2), the fourth metal conductor (C2) coupled to the second metal conductor (in 62); a fifth metal conductor (left 21) extending in the first axis direction in the first metal layer, the fifth metal conductor (21) coupled to the diffusion region, wherein the second metal conductor (in 62) is between the fifth metal conductor and the first metal conductor (C1); and a sixth metal conductor (V1) extending in the first axis direction in the first metal layer, the sixth metal conductor (V1) coupled to the gate (6a), wherein the fifth metal conductor (21) is between the sixth metal conductor (V1) and the second metal conductor (in 62); wherein the first metal conductor (C1), the second metal conductor (in 62), the fifth metal conductor (21), and the sixth metal conductor (V1) are disposed directly (in vertical line) above the gate (6a).
	As taught by Tottori, one of ordinary skill in the art would utilize the above teaching and incorporate into Kanari to obtain third, fourth, fifth and sixth metal conductors as claimed, because the conductors and their connections is known as electrical interconnection(s) in an integrated circuit, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tottori in combination Kanari due to above reason. 
Re claim 12, in combination cited above, Kanari teaches a first number of metal conductors (4, 5) in the first metal layer extending in the first axis direction and coupled to the diffusion region (3); and a corresponding first number of metal conductors (of 4, 5) in the first metal layer extending in the first axis direction and coupled to the gate (6); and Tottori teaches the first number of metal conductors coupled to the diffusion region and the corresponding first number of metal conductors coupled to the gate are disposed in alternating order in the second axis direction (conductors 21-24, Fig. 1).
3.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanari in view of Zaitsu et al. (US 2015/0262624). 
	The teachings of Kanari have been discussed above. 
Re claim 15, Kanari does not teach the plurality of MOSCAP cell circuits comprises: a first plurality of MOSCAP cell circuits comprising respective cell regions abutted side by side in a row extending in the first axis direction; and a second plurality of MOSCAP cell circuits comprising respective cell regions abutted end to end in a column in the second axis direction.
Zaitsu teaches a memory cell array arranged in row and column (Fig. 1). 
As taught by Zaitzu, one of ordinary skill in the art would utilize and modify the above teaching into Kanari to obtain the plurality of MOSCAP cell circuits comprises: a first plurality of MOSCAP cell circuits comprising respective cell regions abutted side by side in a row extending in the first axis direction; and a second plurality of MOSCAP cell circuits comprising respective cell regions abutted end to end in a column in the second axis direction, because it aids in achieving a desired arrangement of cell circuits and because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Zaitsu in combination Kanari due to above reason. 
 Re claim 16, Kanari/Zaitsu does not explicitly teach a distance in the second axis direction between a first gate of a first MOSCAP cell circuit in a first row and a second gate of a second MOSCAP cell circuit in a second row is less than the gate width.
However, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular distance because applicant has not disclosed that, in view of the applied prior art, the distance is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the widths are for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another distance. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed distance because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007). Further, it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
4.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanari in view of Novotny et al. (US 7,375,874). 
	The teachings of Kanari have been discussed above. 
Re claims 17 & 18, Kanari does not explicitly teach The MOSCAP array circuit integrated into a radio-frequency (RF) front end module or integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter.
Novotny teaches RF circuits, projection displays, monitors, and televisions (col. 1, 2nd-3rd pars.).
As taught by Novotny, one of ordinary skill in the art would utilize the above teaching to integrate the array circuit into RF front end module, displays, monitors, TVs etc., as claimed, because those practical devices/applications are known and widely used in in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Novotny in combination Kanari due to above reason. 
5.	Claim(s) 19-22 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergens et al. (US 2004/0164354).
Re claim 19, Mergens teaches, Fig. 4, [0045-0048], a metal-oxide semiconductor (MOS) device array circuit comprising: 
-a semiconductor substrate (402) comprising a surface and a bulk region; 
-an array diffusion region (320, 322, 416) comprising a first type of dopant (N+) in the surface of the semiconductor substrate (402), the array diffusion region extending along a longitudinal axis in a first axis direction and comprising a first device region (320, 321, 421) and a bulk tie cell (3181); 
-at least one MOS device (304) in the first device region; 
at least one bulk tie (3181) disposed in the bulk tie cell and connected to the bulk region of the semiconductor substrate (402);
-a plurality of gates (324) disposed on the semiconductor substrate (402) and extending in a second axis direction, orthogonal to the first axis direction, above the array diffusion region and separated from each other in the first axis direction according to a gate pitch; and 
-a first diffusion cut (STI 419) disposed in the surface of the semiconductor substrate (402) on a first side of the bulk tie cell (3181) between a first gate on the first device region and a second gate on the bulk tie cell, the diffusion cut (419) electrically isolating the bulk tie cell (3181) from the first device region (320, 321, 421).  

    PNG
    media_image2.png
    325
    595
    media_image2.png
    Greyscale

Mergens’ Fig. 4 does not explicitly teach a first diffusion cut disposed between a first gate on the first device region and a second gate on the bulk tie cell.
Mergens does teach a multi-finger array or a plurality of interleaved fingers of MOS transistors (abstract, [0027, 0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Mergens to obtain a first diffusion cut disposed between a first gate on the first device region and a second gate on the bulk tie cell, because it involves only to a design choice and rearrangement of parts during fabrication process to improve device desired characteristic & performance. Further, it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 20, Mergens teaches the array diffusion region (320, 322, 416) further comprises the first type of dopant disposed to a diffusion thickness in the surface of the semiconductor substrate; and the at least one bulk tie (318) comprises a second type of dopant extending through the diffusion thickness and coupled to the bulk region (of substrate 402) (Fig. 4).
Re claim 21, Mergens teaches a second diffusion cut (419) on a second side of the bulk tie cell (318) between a last gate in the first axis direction on the bulk tie cell and a next gate (in array of MOS transistors) (see claim 19 discussion above). 
Re claim 22, Mergens teaches the array diffusion region further comprises a second device region (304q) comprising at least one MOS device; the next gate (324) is disposed on the second device region; and the second diffusion cut (419) electrically isolates the bulk tie cell (318) from the second device region (Fig. 4).
Re claim 27, Mergens teaches the at least one MOS device comprises MOS transistors [0030]. 
Re claim 28, Mergens teaches the at least one bulk tie (318) is coupled to the at least one MOS device (304) disposed in the first device region (Fig. 4). 
Re claim 29, Mergens teaches the first diffusion cut (STI 419) comprises an oxide layer (well known material for STI) disposed between the first device region and the bulk tie cell (based on array of MOS transistors) (see claim 19 discussed above). 
6.	Claim(s) 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergens in view of Czornomaz et al. (US 2014/0035001).
The teachings of Mergens have been discussed above. 
Re claim 23, Mergens teaches the bulk tie cell (3181) comprises an end tie cell at an end of the array diffusion region (320, 322, 416) in the first axis direction; and the next gate (324) is disposed on an insulating layer (Fig. 4). 
Mergens does not explicitly teach an oxide layer. 
Czornomaz teaches a gate oxide [0066].
As taught by Czonormaz, one of ordinary skill in the art would utilize the above teaching to obtain an oxide layer as claimed, because oxide material is a known material of gate insulating in a MOS transistor. 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Czornomaz in combination Mergens due to above reason. 
Re claim 24, in combination cited above, Mergens teaches the at least one bulk tie comprises: a first bulk tie (318) between the second gate on the bulk tie cell and another gate of the plurality of gates on the bulk tie cell; and the another gate of the plurality of gates comprises the last gate of the plurality of gates in the first axis direction on the bulk tie cell (318) (based on array of MOS transistors, discussed in claim 19).
Re claim 26, in combination cited above, Czonormaz teaches the at least on MOS device comprises a MOS capacitors (MOSCAPs) [0072]. 
Allowable Subject Matter
7.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/16/22